Citation Nr: 1752588	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army, from December 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran also initiated an appeal of the issue of entitlement to service connection for hearing loss. However, he did not perfect these appeals. Rather, in a February 2014 substantive appeal to the Board (VA Form 9), he specifically limited the appeal to the issue of service connection for tinnitus by checking box 9B and listing the issue of tinnitus. There is no indication that the Veteran or his representative were confused by the VA Form 9. See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue). As such, the claim for hearing loss is not before the Board.

In May 2017, the Veteran was scheduled for a Videoconference Hearing before a Member of the Board; however, he did not appear for the scheduled Board hearing and did not submit a request for postponement, nor has he given good cause for such failure to appear.  Accordingly, the hearing request is considered to have been withdrawn.  see 38 C.F.R. § 20.702 (2017).


FINDING OF FACT

Tinnitus originally manifested during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been approximated. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system, including tinnitus, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  Therefore, the provisions of 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303 (b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. The Veteran's DD214 states that his MOS was an infantryman.  In his claim he indicated that the tinnitus was related to noise during service.  

In November 2012, the Veteran underwent VA examination to determine the nature and etiology of the tinnitus.  The VA examiner diagnosed the Veteran with tinnitus and opined that it was less likely than not caused by his military service.  The rationale provided was that the Veteran reported onset of tinnitus in 2007 and that since that was 25 years after service, it was beyond the window where noise-induced tinnitus would be expected.

In the February 2014 Substantive Appeal, the Veteran clarified that he experienced symptoms of tinnitus while in service that became more noticeable as time passed.  

The competent evidence as to the etiology of his tinnitus is in conflict. While the examination report concluded that the Veteran's tinnitus was a symptom of his bilateral hearing loss, the Veteran has explained that the report of it beginning in 2007 was incorrect and clarified that the tinnitus actually began during service as a result of noise exposure and became progressively worse over time. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


